— Judgment unanimously affirmed. Memorandum: At trial, defense counsel informed the court that she had made a mistake in exercising her peremptory challenges when she excused juror number 13 instead of juror number 6. She requested the court to discharge juror number 6 even though that juror had been sworn. On appeal, defendant argues that, because of counsel’s mistake, defendant was deprived of effective assistance of counsel. We disagree. That inadvertent error does not rise to the level of ineffective assistance of counsel (see, People v Satterfield, 66 NY2d 796, 798-799).
We have reviewed the issues raised by defendant in his pro *1015se brief and find them to be without merit. (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Rape, 1st Degree.) Present — Callahan, J. P., Boomer, Green, Boehm and Davis, JJ.